DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894).Regarding Claims 1 and 13: In Figures 1-4, Arlandis discloses a reciprocating compressor system (1) with liquid pumping capability (the system is for pumping oil from an oil well), the system (1) comprising: a reciprocating piston gas compressor (compressor in compressor cylinder 2, henceforth referred to as 2) gas compressor wherein the compressor is further configured to pump liquid, the compressor (any liquid entrained in the gas as oil bubbles or oil mist or an oil slug can be pumped through the compressor 2 especially since there is no structural component that would be capable of separating such entrained oil mist or oil bubbles from the gas entering the compressor. Please note that in these types of systems liquid slugs entering the compressor are a fairly common phenomenon and so such compressors would be capable of pumping these liquid slugs) further comprising at least one intake valve (25, 27) and at least one discharge valve (29, 31); an intake flow line (22) operatively coupled to the at least one intake valve (see Figures 3 and 4); an output flow line (23) operatively coupled to the at least one discharge valve (see Figures 3 and 4); a compressor drive unit (drive motor 15 and reducer 16) operatively coupled to the compressor (see Figure 1 and paragraph [0018]), the compressor drive unit (15, 16) configured to operate the compressor (see paragraph [0018]); and a suction pressure transducer (41) operatively coupled to the intake flow line (coupled to 22 via 40 as seen in Figure 1) and further operatively coupled to the compressor drive unit, the suction pressure transducer (41) configured to measure suction pressure within the intake flow line and to generate a suction pressure data signal, the compressor drive unit configured to control speed of operation of the compressor in response to the suction pressure data signal (as mentioned in paragraphs [0018]-[0019], the pressure transmitter 41 measures the pressure in the annulus, i.e., in the intake flow line 22, 40 and sends a signal to the variable speed drive which increases or decreases the speed of the motor 15 based on detected pressure).Arlandis substantially discloses all the claimed limitations but fails to disclose a horizontal orientation for the compressor cylinder (2). However, it is noted that Arlandis’ compressor cylinder (2) can function horizontally without any performance degradation. This is further supported by the disclosure in paragraph [0021] that states: “it has been indicated that the main gas inlet 22 is on the right, while the main gas outlet is on the left, this does not imply that the invention is limited to said configuration, but other arrangements can be considered and used without any inconvenience.” This clearly indicates that different orientations can be considered and used without any inconvenience.  It would have been obvious to one having ordinary skill in the art, before the effective fling date of the claimed invention, to orient Arlandis compressor (2) horizontally such that the at least one intake valve (25/27) would be disposed on a top surface thereof, and the at least one discharge valve (29/31) would be disposed on a bottom surface thereof, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.Regarding Claims 2 and 14:In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein the compressor comprises at least one double-acting cylinder (cylinder 2 with double acting piston 9, shown in Figures 3-4).Regarding Claims 3 and 15:In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein one or both of the at least one intake valve (25, 27) and the at least one discharge valve (29, 31) comprises a check valve (all valves are unidirectional check valves, see paragraph [0022]).Regarding Claim 5 and 16:In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein the compressor drive unit comprises a motor (15) operatively coupled to a speed reducer (16), wherein the speed reducer is operatively coupled to the compressor (see Figure 1).Regarding Claim 6: In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein the motor (15) comprises an electric motor (see claim 7).
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894) in view of Levan et al. (herein Levan) (US PG Pub 2007/0177983) in further view of Evans (Motor Horsepower & Torque Versus VFD Frequency, see previously appended)Regarding Claims 7 and 17:
Arlandis substantially discloses all the claimed limitations but is silent regarding a variable frequency drive (VFD) used to control the speed of the electric motor (per claim 7).However, in Figure 1, Levan discloses a compressor (112) system, comprising a variable frequency drive ("VFD") unit (120) configured for controlling speed of operation of the electric motor (120) and a controller (108) operatively coupled to a pressure transducer (128) and to the VFD (see Figure 1 and paragraph [0020]), the controller (108) configured to generate and transmit a VFD control signal to the VFD, the VFD control signal configured for controlling the speed of the electric motor in response to the pressure data signal (as stated in paragraph [0020] the controller analyzes the pressure data received from the pressure sensors 128/140 and outputs a VFD signal to the VFD based on said pressure readings. This in turn controls the motor speed and compressor speed in order to reduce the power consumption).Furthermore, Evans discloses that a motor with a VFD can be selected to operate in a constant torque mode at motor speeds between 0 to 1800 revolutions per minute ("RPM") and in a constant horsepower mode at motor speeds between 1800 to 3600 RPM (as seen in Evans’ Figure 1, the VFD controlled motor operates at a constant torque mode between 0 and 60 Hz, i.e., between 0 and 1800 RPM and the VFD can control the motor at a constant horsepower mode between 60 to 120 Hz, i.e., between 1800 to 3600 RPM).Hence, based on the disclosure provided by Levan and Evans, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Arlandis’ motor with a motor speed controlled by a VFD that is further controlled by a controller (capable of receiving pressure data from Arlandis’ pressure sensor 41), of the type taught by Levan and Evans, since doing so would ensure that Arlandis’ compressor could be speed controlled in the aforementioned modes (as taught by Evans) with higher accuracy while ensuring appropriate power consumption. 
Claims 9, 11, 12, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894) in view of Levan et al. (herein Levan) (US PG Pub 2007/0177983) in view of Evans (Motor Horsepower & Torque Versus VFD Frequency, see previously appended) in further view of Heo at al. (herein Heo) (US PG Pub 2016/0370038)Regarding Claims 9, 11, 12, 19 and 21:
Arlandis as modified by Levan and Evans substantially discloses all the claimed limitations including a VFD with a controller (see rejection of claim 7 above) but fails to disclose that the controller is configured to receive pressure data from the suction pressure transducer to determine whether the substances flowing through the intake flow line comprise gas, liquid or a mixture thereof.However, in Figures 6-7, Heo discloses a method of controlling a compressor wherein a detection unit (100) comprises a temperature sensor (110) and a pressure sensor (120) and utilizes data from said sensors to determine a phase of a refrigerant (i.e., if it is a liquid or a gas or a mixture as shown in Figure 7 and described in paragraph [0091]). Hence, based on the disclosure provided by Heo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Arlandis’ pressure sensor (41) coupled with an added temperature sensor (as taught by Heo) to feed data to the aforementioned controller to advantageously detect the phase of the substances in the intake line which could be helpful in detecting slugging events.  After said modification was made, it is known that the type of controller taught by Levan is a programmable logic controller (PLC, per claim 12 and 21). It is further well known that a PLC is capable of accepting input controls for setting or controlling pressure and temperature limits and as mentioned above, can control pressure by controlling speed (per claim 11). Please further note that setting pressure and temperature in a PLC is a software function that involves a mere change in the software algorithm that is already present in the PLC. 
Claims 8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894) in view of Levan et al. (herein Levan) (US PG Pub 2007/0177983) in view of Evans (Motor Horsepower & Torque Versus VFD Frequency, see previously appended), {in further view of Heo at al. (herein Heo) (US PG Pub 2016/0370038), with respect to claims 10 and 20} in further view of Wallis et al. (herein Wallis) (US PG Pub 2018/0106520)Regarding Claims 8, 10, 18 and 20: Arlandis and modified by Levan and Evans (and additionally by Heo with respect to claim 10 and 20), is silent regarding whether the VFD unit is configured to slow the speed of the electric motor when liquid is drawn into the at least one intake valve (per claims 8 and 18);and the controller is configured to compare a current suction pressure reading with a historical suction pressure reading and to generate a slug protection speed limit control signal if the historical suction pressure reading is greater than the current suction pressure reading by a predetermined liquid warning threshold (per claims 10 and 20). Arlandis does disclose that the motor speed is controlled based on observed gas pressure to be higher or lower speed (see paragraph [0019]).However, Wallis discloses that in the event that a liquid slug is detected, damage to the compressor can be prevented by reducing the compressor speed via a controller (see claims 1-2). Furthermore, as stated in paragraph [0080], excessive liquid entering the compressor cylinder can cause high cylinder pressure which is undesirable. Additional, as stated in paragraph [0102], Wallis discloses comparing measured pressures with historical data to determine the health of the system. Hence, based on Wallis’ teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have programmed the VFD controller to modify the motor speed based on detected liquid and to further generate slug protection speed limit control signals based on observed pressure data and historical readings (as taught by Wallis and based on Arlandis’ own disclosure regarding lowering and increasing speed based on pressure readings), since doing so would ensure that liquid entering the compressor would not damage the compressor and would also allow for monitoring compressor health. 
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
With respect to the rejection stating that orienting Arlandis’ compressor in a horizontal orientation would involve routine rearrangement of parts, the applicant has argued that Arlandis’ compressor in incapable of operating as intended in a horizontal position applicant has argued that Arlandis has not specifically mentioned a horizontal orientation and so the only logical alternate configuration that is implied by the section presented in paragraph [0021] is that the positions of the gas inlet and the gas outlet can be flipped while maintaining the vertical orientation of the compressor (in paragraph [0021] Arlandis states: “it has been indicated that the main gas inlet 22 is on the right, while the main gas outlet is on the left, this does not imply that the invention is limited to said configuration, but other arrangements can be considered and used without any inconvenience.” This clearly indicates that different orientations can be considered and used without any inconvenience.). While it is true that Arlandis does not explicitly mention that the compressor can be operated in a horizontal orientation, there are no structural components in Arlandis’ compressor that would prevent this compressor from being oriented horizontally. Furthermore, there is no evidence provided by the applicant (beyond mere conclusory statements) that establishes which structure in Arlandis’ compressor would prevent it from operating horizontally. It is also noted that the applicant has not provided any evidence as to why this horizontal orientation is critical to the operation of the claimed compressor. Absent any showing of criticality, the case law used to render the rearrangement of part obvious has been used here to show that it was obvious to operate Arlandis’ compressor in a horizontal orientation. The applicant has not specifically addressed why this rearrangement of parts is not feasible beyond merely inferring specific meanings for statements from paragraph [0021] which are not persuasive. Since Arlandis does not expressly discredit or discourage a horizontal orientation of said compressor, doing so would only involve rearrangement of parts and does not result in change in functionality as alleged by the applicant. 
The applicant is requested to define structural limitations in the claims that could potentially highlight the differences between the instant invention and Arlandis’ compressor with respect to operation in a horizontal orientation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746